Citation Nr: 1609952	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  08-32 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a dental disorder for compensation purposes.

4.  Entitlement to service connection for vision loss.

5.  Entitlement to service connection for fibromyalgia.

6.  Entitlement to service connection for a seizure disorder.

7.  Entitlement to service connection for a neurological disorder manifested by hand tremors.

8.  Entitlement to service connection for a sleep disorder.

9.  Entitlement to service connection for fatigue.

10.  Entitlement to an initial rating in excess of 30 percent for migraine headaches on an extraschedular basis.

11.  Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1991 to July 1995.  He had service in Southwest Asia from December 12, 1994, to January 29, 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in March 2007 and August 2013 by the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  In a March 2012 decision the Board denied entitlement to an initial rating in excess of 30 percent for migraine headaches on a schedular basis and remanded the extraschedular basis claim for additional development.  The extraschedular basis claim was remanded again in November 2012 and May 2013. 

The Board notes that in September 2012 a VA Compensation Service decision denied entitlement to an extraschedular rating.  Although the Board may not assign an extraschedular rating in the first instance, it reviews the Director's extraschedular decision de novo, and may, therefore, assign an extraschedular rating after the Director's decision.  See Kuppamala v. McDonald, 27 Vet. App. 447 (2015).  Therefore, this matter remains before the Board on appeal.

The Board notes, however, that subsequent to the September 2012 VA Compensation Service decision the Veteran provided a copy of his March 2013 Social Security Administration (SSA) award of disability benefits and that in September 2013 he provided correspondence including an application for a TDIU based upon his migraine headache disability.  The Board finds these actions raise the issue again for entitlement to a rating in excess of 30 percent for migraine headaches and should be adjudicated as inextricably intertwined with the TDIU issue.  While the appeal for an extraschedular rating is before the Board and the separate increased rating/TDIU issues have not been developed for appellate review, it is clear they involve common administrative development matters.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that a claim for entitlement to TDIU is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Court has also held that entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994); see also Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed.Cir.2014) (finding that "§ 3.321(b)(1) performs a gap-filling function [and] accounts for situations in which a veteran's overall disability picture presents something less that total unemployability, but where the collective impact of the veteran's disabilities are nonetheless inadequately represented").  The Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Yancy v. McDonald, No. 14-3390 (Vet. App. Feb. 26, 2016).

In correspondence received on September 25, 2013, the Veteran expressed disagreement with the service connection and TDIU claims addressed in an August 2013 rating decision.  The Court has held that where the Board finds a notice of disagreement has been submitted regarding a matter which has not been addressed in a statement of the case the issue should be remanded for appropriate action.  Manlincon v. West, 12 Vet. App. 238 (1999).  As these issues have not been properly addressed in a statement of the case, they must be remanded for appropriate development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the Introduction section above, the Veteran has provided a copy of his SSA disability award decision.  SSA decisions are not controlling for VA purposes.  However, they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist the Veteran in gathering such records.  Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  Indeed, where SSA disability benefits have been granted, a remand to obtain SSA records is required.  Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002) (stating that "the possibility that the SSA records could contain relevant evidence . . . cannot be foreclosed absent a review of those records").

The directives of the May 2013 remand included instructions that the AOJ request the Veteran provide contact information for his past employer and that upon receipt of that information to contact the past employer to obtain pertinent employment information.  The Veteran provided contact information for his past employer in September 2013.  There is no indication in the record of any subsequent VA effort to contact the past employer to obtain pertinent employment information.  The Court has held that a remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Reexamination will be requested whenever VA determines that there is a need to verify the current severity of a disability.  38 C.F.R. § 3.327(a) (2015).  Therefore, the Board finds that further development is required for an adequate determination.  Prior to the examinations, up-to-date treatment records should be obtained.

As noted in the Introduction section above, the Veteran submitted correspondence in September 2013 expressing disagreement with the service connection and TDIU claims addressed in an August 2013 rating decision.  These matters must be remanded for appropriate development.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case as to the issues of entitlement to service connection for traumatic brain injury, an acquired psychiatric disorder, to include PTSD, a dental disorder for compensation purposes, vision loss, fibromyalgia, a seizure disorder, a neurological disorder manifested by hand tremors, a sleep disorder, and fatigue and entitlement to a TDIU.  The Veteran and his representative should be apprised that a substantive appeal must be submitted to perfect the appeal for Board review, and the requisite period of time for a response should be allowed.

2.  Develop and adjudicate the claim for entitlement to a rating in excess of 30 percent for migraine headaches.  Notify the Veteran and his representative of any decision and of his procedural and appellate rights.

3.  Appropriate VA action must be taken to contact the past employer identified by the Veteran in his September 2013 correspondence to obtain pertinent employment information.

4.  Obtain all pertinent VA medical records not yet associated with the appellate record.

5.  Obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits and the medical records relied upon concerning that claim.

6.  Upon completion of directives #3, #4, and #5, schedule the Veteran for an appropriate VA examination and obtain the following medical opinions: 

a. Discuss whether his service-connected migraine headaches disability has resulted in a marked interference with employment. 

b. Discuss the impact his service-connected disabilities have on his ability to work, to include his ability to maintain substantially gainful employment consistent with his education and occupation background.

Rationale for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

7.  Thereafter, the AOJ should address the extraschedular rating issue on appeal, to include whether an additional referral for extraschedular consideration is warranted.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

